ON REHEARING
PER CURIAM.
We granted a rehearing in this case because it came to our attention that appellant John W. Ward, Jr. had died. His legal representative did not appear voluntarily and the identity and residency of any such legal representative was not known to the court and was not furnished by the attorney who formerly represented the deceased appellant and who still represents Mrs. Ward.
Accordingly, on October 27, 1978, we ordered the publication of a summons pursuant to Rule XVIII, § 3, of the Uniform Rules-Courts of Appeal. Following the publication of this summons on November 1, 20, and December 8, 1978, in the New Orleans States-Item and on November 2, 21, and December 9, 1978, in the New Orleans Times-Picayune, and having gotten no response from the legal representative of the deceased John W. Ward, Jr., on January 3, 1979, we appointed a Curator Ad Hoc to represent the unknown legal representative of the deceased John W. Ward, Jr. against whom further proceedings herein could be contradictorily conducted.
On March 28, 1979, the Curator made a return to this court in which he outlined his *726efforts to contact the representative of the deceased appellant and reported that he was unable to make such contact.
We are satisfied that every effort has been made to locate a representative of the deceased appellant, and having reconsidered our opinion of November 10, 1977, we reinstate that opinion, with notice of our action to be given to the attorney for Mrs. Ward as well as the Curator Ad Hoc for John W. Ward, Jr.
ORIGINAL OPINION REINSTATED.